DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 6, 8 – 10, and 20 – 24 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Claims 1 – 6, 8 – 10, and 20 – 24 are allowed for the reasons set forth on pp. 4 – 7 of the decision of the Patent Trial and Appeal Board mailed March 16, 2022.  As noted therein, Zhu (US 2005/0026770 A1) does not teach or suggest combinations of group A and group B dopants in the ratios necessary to teach the mole percentages of claim 1 and therefore cannot, as a secondary teaching to Tolpygo (US 2010/0327213 A1) to render obvious the claimed invention.  Claim 20 recites similar limitations to claim 1, and thus similar reasoning applies.
	Claims 2 – 6 and 8 – 10 depend, directly or indirectly, on claim 1.  Claims 21 – 24 depend directly on claim 20.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claims 2 – 6, 8 – 10, and 21 – 24 are allowed for the same reasons as discussed above for claims 1 and 20, as appropriate.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783